*657OPIüIOH.
ót. Raul, Judge.
Relator sued oat a n&udanus to compel respondent to issue to hi i a certificate of stock of tho alloged. value of vl30» and had judgment accordingly; iron vhich judgment respondent too’: a ¡ruspensive appeal on a ho.id for ¿100.
Relator moved to dismiss, on the ground that the amount in controversy does not encaed -ilCO. './hereupon # appellant i.ndortoo3; to show by affidavit that tho value of the stool: exceeded tlUO; to which the appellee responded hy counter-affidavit denying that the atoe]: was worth more than its par value.
file appeal must he dismissed. She action and judgment therein, whatever their form, were essentially on action, for tho recovery of movable property and a judgment for the delivery thoreof.
But by the plain terns of 0. I'. 576, appellant in order to suspend sueh a judgment should have furnishod security for one and one half times the value of tho property; and presumably this is what appellant meant to do when it sought and obtained a suspensive appoa.l on a bond for only ¿100, thus fixing; the value of the stock at less than that amount.
*658April 4th, 1921.
Accordingly appellant cannot now shift its ground so as to cldim that the value actually exceeds the amount of that bond, especially in the face of the counter affidavit of the appellee. The amount of the bond is corroborative of the countor-affidavit*
The appeal is therefore dismissed.,
Hew Orleans, La,